Citation Nr: 1512902	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-07 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a skin disability other than fungus infection of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for a skin disability.  (The Veteran has already been service connected for a fungus infection of the feet, so the claim now on appeal must be taken to mean any skin disability other than fungus infection of the feet.)

In May 2011, the Veteran filed a Notice of Disagreement (NOD) with a December 2010 decision that had assigned a 70 percent rating for posttraumatic stress disorder (PTSD) from July 21, 2010, and a 50 percent rating from December 14, 2010.  Subsequently, in October 2012, the RO issued a Statement of the Case (SOC), which reflected an October 2012 decision to award an increased (70 percent) rating, which effectively eliminated the previous reduction to 50 percent as of December 2010.  

Correspondence was thereafter received on November 8, 2012, from the Veteran's representative that included a withdrawal of the appeal for a rating greater than 70 percent for the Veteran's PTSD.  Consequently, this issue is not now before the Board.  (Although a non-specific VA Form 9 was thereafter received on November 29, 2012, it may not be construed as a timely NOD with the December 2010 decision that had been appealed by the filing of the May 2011 NOD.  38 C.F.R. § 20.204 (2014) (a withdrawal is effective when received, but does not preclude the filing of a new NOD as to the withdrawn issue provided the receipt of the NOD would be timely if the appeal withdrawn had never been filed).)



REMAND

The Veteran asserts that his skin disability is due to exposure to Agent Orange during his active military service in the Republic of Vietnam.  See December 2010 VA Form 21-4138. 

A veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent (to include Agent Orange).  38 C.F.R. § 3.307(a)(6)(iii) (2014). 

Furthermore, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  Porphyria cutanea tarda and chloracne or other acneform disease consistent with chloracne are skin disabilities listed among the conditions for which presumptive service connection is available based on herbicide exposure.  38 C.F.R. §§ 3.307, 3.309(e).  

Service connection may nevertheless be established on the basis of herbicide exposure with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).   In this case, the record reflects diagnoses of several skin disabilities.  His service treatment records (STRs) dated in April 1968 document that the Veteran was treated for a rash on his hands and arms.  A September 1970 STR reflects that the Veteran was treated for a rash on his left foot.  An October 1970 STR documents that the Veteran was treated for sunburn on his legs.

In February 2010, the Veteran was diagnosed with several skin conditions.  Thereafter, in September 2013, the Veteran was diagnosed with tinea pedis.  See February 2010 and September 2013 VA Treatment Records.  

In an April 2011 rating decision, the RO denied service connection for skin disability finding that current disability was not related to event or injury in service.

VA treatment records dated from August 2010 to October 2013 show that the Veteran had been treated regularly for a skin disability.  An August 2010 VA treatment record shows the Veteran underwent a skin biopsy for removal of a skin lesion on the bridge of his nose.  A September 2011 VA treatment record shows the Veteran was diagnosed with squamous cell carcinoma and that he underwent a shave biopsy.  It was noted that he had actinic keratosis with focal invasive squamous cell carcinoma of a left forearm lesion.

The evidence of record does not include a medical opinion as to whether a skin disability was caused by or a result of events while in service.  Accordingly, the agency of original jurisdiction should arrange for the Veteran to undergo appropriate VA examination.  The examiner should review the claims file and provide a medical opinion regarding the nature and etiology of each skin disability.  In particular, the medical opinion should address whether any association exists between any skin disability and the Veteran's active duty, to include in-service exposure to herbicides.  The examiner's opinion should be based upon consideration of the results of examination as well as the Veteran's medical history and assertions.  38 U.S.C.A. § 5103A; See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2014). 

On remand, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the Veteran's appeal.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Thereafter, schedule the Veteran for examination to determine whether the Veteran has any skin disability that is traceable to his period of military service, including in-service exposure to Agent Orange.  The entire file must be reviewed by the examiner.  The examiner should consider all relevant VA and private treatment records and take a detailed history from the Veteran.  (Review should include the records obtained pursuant to the development sought in paragraph 1 above.)  All indicated tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should provide an opinion on the medical probabilities that each skin disability (other than fungus infection of the feet for which the Veteran is already service connected) is directly attributable to the Veteran's period of military service.

The examiner must provide an explanation for each opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


